Exhibit 10.1

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT,

AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

AND LIMITED WAIVER

This THIRD AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO PLEDGE AND SECURITY
AGREEMENT AND LIMITED WAIVER (this “Amendment”), dated as of the 25th day of
November, 2013 (this “Amendment”), is entered into among CRAWFORD & COMPANY, a
Georgia corporation (“Crawford”), CRAWFORD & COMPANY RISK SERVICES INVESTMENTS
LIMITED, a limited company incorporated under the laws of England and Wales with
registered number 02855446 (the “UK Borrower”), CRAWFORD & COMPANY (CANADA)
INC., a corporation incorporated under the laws of Canada (the “Canadian
Borrower”), CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD., a proprietary limited
organized in Australia (ABN 11 002 317 133) (the “Australian Borrower” and,
together with Crawford, the UK Borrower and the Canadian Borrower, the
“Borrowers”), the Subsidiary Guarantors under the hereinafter defined Credit
Agreement, the Lenders under the hereinafter defined Credit Agreement party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under
the hereinafter defined Credit Agreement (the “Administrative Agent”).

RECITALS

A. Reference is made to (i) the Credit Agreement, dated as of December 8, 2011,
between the Borrowers, the Lenders party thereto from time to time and the
Administrative Agent (as amended by the First Amendment to Credit Agreement,
dated as of July 20, 2012, and the Second Amendment to Credit Agreement and
First Amendment to Guaranty Agreement, dated as of May 24, 2013, the “Credit
Agreement”) and (ii) the Pledge and Security Agreement, dated as of December 8,
2011, between Crawford, the other Pledgors thereunder and the Administrative
Agent (as amended from time to time prior to the date hereof, the “Security
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement

B. The Borrowers have requested and the Lenders party hereto and the
Administrative Agent have agreed, on the terms and subject to the conditions set
forth herein, to amend the Credit Agreement and the Guaranty, each as set forth
herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

INCREASE OF COMMITMENTS

1.1 Effective on the Effective Date (as defined below), the Commitment of each
Lender under the Credit Agreement shall be as set forth on Exhibit A hereto.
Schedule 1.1(a) to the Credit Agreement is hereby deleted in its entirety and
replaced with the new Schedule 1.1(a) to the Credit Agreement attached hereto as
Exhibit A. For the avoidance of doubt, the Commitment increases described on
Exhibit A shall not reduce the amount of future Commitment increases permitted
under Section 2.21 of the Credit Agreement, which, after giving effect to this
Amendment, is $100,000,000.



--------------------------------------------------------------------------------

1.2 On the Effective Date, (i) the Lenders, if any, whose respective Applicable
Percentages of the Commitments increase as a result of the operation of
Section 1.1 shall deliver to the Administrative Agent cash and (ii) the
Administrative Agent shall distribute such cash to the Lenders, if any, whose
respective Applicable Percentages of the Commitments decrease as a result of the
operation of Section 1.1, in each case in an amount sufficient to provide for
each Lender to hold its Applicable Percentage (after giving effect to
Section 1.1) of the aggregate Loans outstanding on the Effective Date. Each
Lender hereby waives any amounts that may be due under Section 2.18 of the
Credit Agreement as a result of the actions required to be taken by this
Section 1.2.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

2.1 The definition of “Applicable Rate” in Section 1.1 of the Credit Agreement
is hereby amended by deleting the table therefrom and replacing it with the
following:

 

Level

  

Leverage Ratio

   Applicable
LIBOR Margin     Applicable Base
Rate Margin     Commitment
Fee Percentage  

I

   Less than 1.00 to 1.00      1.50 %      0.50 %      0.20 % 

II

   Greater than or equal to 1.00 to 1.00 but less than 1.75 to 1.00      1.75 % 
    0.75 %      0.25 % 

III

   Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00      2.00 % 
    1.00 %      0.30 % 

IV

   Greater than or equal to 2.50 to 1.00      2.25 %      1.25 %      0.35 % 

2.2 The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended by deleting clause (F) therefrom and replacing it
with the following:

“(F) expenses actually paid in connection with (i) the consummation of this
Agreement, (ii) the consummation of the Third Amendment to Credit Agreement,
Amendment to Pledge and Security Agreement and Limited Waiver, dated as of
November 25, 2013, related hereto and (iii) the consummation of any Restricted
Payment made in accordance with Section 8.6(a)(v),”

2.3 The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:

““LWI” means Lloyd Warwick International Limited, a private company limited by
shares under the laws of England and Wales with registered number 06431581.”

 

2



--------------------------------------------------------------------------------

““Permitted Holders” means (a) Jesse C. Crawford, (b) his spouse and lineal
descendants, (c) in the event of the incompetence or death of any of the Persons
described in clauses (a) and (b), such Person’s estate, executor, administrator,
committee, conservator, guardian or other personal representative, (d) any
trusts created for the primary benefit of the Persons described in clause (a) or
(b), and (e) any Person wholly-owned by any of the Persons or group of Persons
described in clause (a), (b), (c), or (d).”

2.4 The definitions of “Excluded Swap Obligation” and “Swap Obligation” in
Section 1.1 of the Credit Agreement are hereby amended in their entirety as
follows:

““Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party (whether such guarantee arises pursuant to a guaranty, by such
Credit Party’s being jointly and severally liable for such Swap Obligation or
otherwise (any such guarantee, an “Applicable Guarantee”)) of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
Applicable Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Applicable Guarantee of such Credit Party or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Applicable Guarantee or
security interest is or becomes illegal.”

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.”

2.5 The definition of “Material U.S. Subsidiary” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the period at the end of such Section
with the following:

“; provided, however, that, notwithstanding the foregoing, no Subsidiary of LWI
shall be deemed to be a Material U.S. Subsidiary.”

2.6 The definition of “Maturity Date” in Section 1.1 of the Credit Agreement is
hereby amended in its entirety as follows:

““Maturity Date” means November 25, 2018; provided, however, that if such day is
not a Business Day, then the Maturity Date shall be the next preceding Business
Day.”

 

3



--------------------------------------------------------------------------------

2.7 The definition of “LIBOR Rate” in Section 1.1 of the Credit Agreement is
amended by deleting clause (i)(A)(x) therefrom and replacing it with the
following:

“(x) the rate of interest appearing on Reuters Screen LIBOR01 Page (or any
successor page) for deposits denominated in such Currency”

2.8 The definition of “LIBOR Rate” in Section 1.1 of the Credit Agreement is
amended by deleting clause (iv)(A)(x) therefrom and replacing it with the
following:

“(x) the rate of interest appearing on Reuters Screen LIBOR01 Page (or any
successor page) for Dollar deposits”

2.9 The definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended by deleting “2.75:1.0” in clause (iv) thereof and
replacing it with “3.00:1.0”.

2.10 Section 1.2 of the Credit Agreement is hereby amended in its entirety as
follows:

“1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of Crawford delivered to the
Lenders prior to the Closing Date (without giving effect to any change to GAAP
occurring after the Closing Date as a result of the adoption of any proposals
set forth in the Proposed Accounting Standards Update, Leases (Topic 840),
issued by the FASB on August 17, 2010, or any other proposals issued by the FASB
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on the Closing Date, provided that this parenthetical
shall not limit Crawford’s ability to request an amendment to the Credit
Documents to address such changes in GAAP as provided in this Section 1.2,
rather than relying on this parenthetical); provided that, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant), the Indebtedness of Crawford and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof,
disregarding all effects thereon of Accounting Standards Codifications 825 and
470-20 released by the FASB; provided further that if Crawford notifies the
Administrative Agent that it wishes (i) to amend any financial ratio or covenant
set forth in any Credit Document or any calculation or determination relating to
Capital Leases or operating leases to either reduce or eliminate the effect of
any change in GAAP on the operation of such ratio or covenant or with respect to
Capital Leases and operating leases (or if the Administrative Agent notifies
Crawford that the Required Lenders wish to amend any Credit Document for such
purpose as a result of any such change in GAAP) or (ii) to change its system of
accounting to IFRS, then (A) Crawford, the Administrative Agent and each Lender
shall negotiate in good faith such amendments to this Agreement and the other
Credit Documents as are necessary

 

4



--------------------------------------------------------------------------------

to reduce or eliminate the effect of any such change in GAAP or to effect
changes with respect to the adoption of IFRS, in each case to preserve the
original intent of such documents in light of such change in GAAP or the
adoption of IFRS (which amendments, to the extent that they are solely to reduce
or eliminate the effect of any change in GAAP (and not as a result of any
Default, Event of Default or other request by Crawford) shall not require any
Credit Party to pay a fee for the consent of the Administrative Agent or any
Lender thereto and the Administrative Agent’s and Lenders’ consent thereto shall
not be conditioned on any amendment to pricing, fees, or any other material term
in the Credit Documents (it being understood that the Credit Parties shall
remain obligated to pay expenses in accordance with Section 11.1 in connection
with any such amendment)) and (B) Crawford’s compliance with any financial
covenant shall be determined on the basis of GAAP as in effect immediately
before the relevant change in GAAP or adoption of IFRS became effective, until
either such notice is withdrawn or the Credit Documents are amended in a manner
satisfactory to Crawford and the Required Lenders.”

2.11 Article I of the Credit Agreement is hereby amended by inserting as
Section 1.7 the following:

“1.7 Excluded Swap Obligations. Notwithstanding any term or provision of any
Credit Document to the contrary, the defined terms “Obligations,” “U.S.
Obligations,” “Foreign Subsidiary Obligations,” “Secured Obligations,” or
“Guaranteed Obligations” shall exclude, with respect to any Credit Party,
Excluded Swap Obligations of such Credit Party.”

2.12 Section 5.4 of the Credit Agreement is hereby amended by deleting
clause (iv) therefrom and replacing it with the following:

“(iv) in the case of the exercise of any rights and remedies under the Security
Documents in relation to the Capital Stock issued by the UK Borrower or any
direct or indirect parent company of the UK Borrower, any obligation to seek or
obtain the prior approval of and/or notify the UK Financial Conduct Authority
and the UK Prudential Regulation Authority (or any successor or replacement
authority (or any other regulator to which the relevant entity becomes subject))
pursuant to Part XII of the UK Financial Services and Markets Act 2000 (headed
“Control over Authorised Persons”)”

2.13 Section 7.1 of the Credit Agreement is hereby amended in its entirety as
follows:

“7.1 Leverage Ratio. Crawford will not permit the Leverage Ratio as of the last
day of any fiscal quarter to be greater than 3.25:1.0.”

2.14 Section 8.4(iv) of the Credit Agreement is hereby amended by adding “,
8.5(xiv)” immediately after “8.5(xii)” therein.

 

5



--------------------------------------------------------------------------------

2.15 Section 8.5(v) of the Credit Agreement is hereby amended in its entirety as
follows:

“(v) Investments (i) existing as of the Closing Date (A) of Crawford in each of
its Subsidiaries consisting of Capital Stock, and (B) described in
Schedule 8.5(v) and (ii) resulting from the conversion to Capital Stock of any
unsecured loans or advances permitted as intercompany Investments under this
Section 8.5(v) or Section 8.5(x), 8.5(xi), 8.5(xii), 8.5(xiv) or 8.5(xxi)
(provided that in each case (A) the Person in which such Investment is made is
not changed, (B) both immediately before and after giving effect to such
conversion, no Default or Event of Default shall have occurred and be continuing
and (C) no cash payments (other than fees and expenses incidental thereto that
are owed to third parties) are made or required to be made in connection with
such conversion);”

2.16 Section 8.5(xi) of the Credit Agreement is hereby amended in its entirety
as follows:

“(xi) Investments made after the Closing Date by any U.S. Credit Party in any
Foreign Credit Party so long as, after giving effect to such Investment and any
Indebtedness incurred in connection therewith, the aggregate amount of
Investments permitted under this Section 8.5(xi) during the current fiscal year
does not exceed the sum of (A)(1) if the Leverage Ratio is less than or equal to
3.00:1.0 (determined on a Pro Forma Basis for the Reference Period then most
recently ended for which Crawford has delivered the financial statements
required by Section 6.1 (and a Compliance Certificate)), $50,000,000, or
(2) otherwise, $25,000,000, plus (B) the Available Additional Basket, provided
that the aggregate amount of Investments permitted under this Section 8.5(xi)
during any fiscal year shall not exceed $75,000,000;”

2.17 Section 8.5(xii) of the Credit Agreement is hereby amended in its entirety
as follows:

“(xii) Investments made after the Closing Date by any Credit Party in any
Consolidated Entity that is not a Credit Party so long as, after giving effect
to such Investment and any Indebtedness incurred in connection therewith, the
aggregate amount of Investments permitted under this Section 8.5(xii) during the
current fiscal year does not exceed the sum of (A)(1) if the Leverage Ratio is
less than or equal to 3.00:1.0 (determined on a Pro Forma Basis for the
Reference Period then most recently ended for which Crawford has delivered the
financial statements required by Section 6.1 (and a Compliance Certificate)),
$50,000,000, or (2) otherwise, $25,000,000, plus (B) the Available Additional
Basket, provided that the aggregate amount of Investments permitted under this
Section 8.5(xii) during any fiscal year shall not exceed $75,000,000;”

2.18 Section 8.5(xiv) of the Credit Agreement is hereby amended by deleting
“2.75:1.0” in and replacing it with “3.00:1.0”.

 

6



--------------------------------------------------------------------------------

2.19 Section 8.6(a) of the Credit Agreement is hereby amended by (i) deleting
“2.75:1.0” in Section 8.6(a)(iii) and replacing it with “3.00:1.0”,
(ii) deleting “and” from the end of Section 8.6(a)(iii), (iii) replacing the
period at the end of Section 8.6(a)(iv) with “; and” and (iv) inserting as
Section 8.6(a)(v) the following:

“(v) a one-time repurchase of Capital Stock issued by Crawford (either in a
single transaction or series of related transactions) in an aggregate amount not
exceeding $25,000,000 consummated on or prior to December 31, 2015; provided
that, if such repurchase is consummated on or after January 1, 2015, immediately
after giving effect to such repurchase of Capital Stock and any Indebtedness
incurred in connection therewith, the Leverage Ratio shall be less than or equal
to 3.00:1.0 (determined on a Pro Forma Basis for the Reference Period then most
recently ended for which Crawford has delivered the financial statements
required by Section 6.1 (and a Compliance Certificate)).”

2.20 Section 8.11 of the Credit Agreement is hereby amended by deleting
clause (G) therefrom and replacing it with the following:

“(G) solely with respect to any Consolidated Entity that is not a Credit Party
(or any Subsidiary thereof that is not a Credit Party), restrictions in (1) the
joint venture agreement, equityholders agreement, partnership agreement or
limited liability company agreement with respect to such Consolidated Entity or
(2) other Indebtedness permitted by Section 8.2 (it being understood that any
such restrictions may cause the income of such Consolidated Entity to be
excluded from Consolidated Net Income pursuant to the definition thereof).”

2.21 Section 8.12 of the Credit Agreement is hereby amended by deleting
clause (vii) therefrom and replacing it with the following:

“(vii) solely with respect to the assets of and Capital Stock issued by any
Consolidated Entity that is not a Credit Party (or any Subsidiary thereof that
is not a Credit Party), restrictions in (A) the joint venture agreement,
equityholders agreement, partnership agreement or limited liability company
agreement with respect to such Consolidated Entity or (B) other Indebtedness
permitted by Section 8.2.”

2.22 Section 9.1(q) of the Credit Agreement is hereby amended by deleting
clause (ii) therefrom and replacing it with the following:

“(ii) any Person or group of Persons (other than Permitted Holders) acting in
concert as a partnership or other group shall have become after the Closing
Date, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, the “beneficial owner” (within the
meaning of such term under Rule 13d-3 under the Exchange Act) of outstanding
Capital Stock of Crawford having 40% or more of the Total Voting Power of
Crawford;”

 

7



--------------------------------------------------------------------------------

2.23 Exhibit C (Form of Compliance Certificate) to the Credit Agreement is
hereby deleted in its entirety and replaced with the new Exhibit C to the Credit
Agreement attached hereto as Exhibit B.

ARTICLE III

AMENDMENT TO SECURITY AGREEMENT

3.1 The definition of “Pledged Interests” in Section 1.1 of the Security
Agreement is hereby amended by inserting the following as the final sentence of
such definition:

“Notwithstanding the foregoing or anything to the contrary contained herein or
in any other Credit Document, no Capital Stock issued by LWI or any of its
Subsidiaries (or any interest or right related thereto of any type described in
clauses (iii) through (vi) above) shall be deemed to constitute Pledged
Interests or any other Collateral.”

3.2 Section 3.4 of the Security Agreement is hereby amended by deleting
clause (iv) therefrom and replacing it with the following:

“(iv) in the case of the exercise of any rights and remedies under this
Agreement in relation to the Pledged Interests issued by the UK Borrower or any
direct or indirect parent company of the UK Borrower, any obligation to seek or
obtain the prior approval of and/or notify the UK Financial Conduct Authority
and the UK Prudential Regulation Authority (or any successor or replacement
authority (or any other regulator to which the relevant entity becomes subject))
pursuant to Part XII of the UK Financial Services and Markets Act 2000 (headed
“Control over Authorised Persons”).”

ARTICLE IV

LIMITED WAIVER

The Required Lenders hereby waive, in accordance with Section 11.5 of the Credit
Agreement, application of clause (z) of Section 8.4(vi) of the Credit Agreement
solely in respect of the sale by Crawford UK Holdco and the UK Pledgor of the
Capital Stock issued by Crawford & Company (SA) (PTY) Ltd. owned by them;
provided that (x) the aggregate amount of proceeds from such sale shall not
exceed $2,500,000, and (y) all promissory notes evidencing any portion of the
proceeds from such sale shall be payable no later than two years after the date
of the consummation of such sale. For clarity, this waiver is limited as
specified, and Crawford and the other Credit Parties shall be required to comply
with the other terms and conditions set forth in Section 8.4(vi) with respect to
such sale.

 

8



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF EFFECTIVENESS

5.1 The adjustments and amendments set forth in Articles I, II and III and the
limited waiver set forth in Article IV shall become effective as of the date
(the “Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

(a) The Administrative Agent shall have received:

(i) an executed counterpart hereof from each of the Credit Parties and the
Lenders party hereto;

(ii) to the extent requested by any Lender in accordance with Section 2.4(d) of
the Credit Agreement, a Note or Notes for such Lender (which shall amend and
restate all previous Notes, if any, issued to such Lender), in each case duly
completed in accordance with the provisions of Section 2.4(d) of the Credit
Agreement and executed by each Borrower; and

(iii) the favorable opinions of (A) Jones Day, special counsel to the Credit
Parties, and (B) local foreign counsel to the applicable Credit Parties (or to
the Administrative Agent) in the jurisdiction of organization of each Foreign
Credit Party, all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) The Administrative Agent shall have received all agreements, certificates,
documents and other instruments as are reasonably determined by the
Administrative Agent to be necessary to ensure the continued effectiveness and
perfection of all Liens granted pursuant to the Foreign Pledge Documents and all
related filings and registrations shall have been made (or arrangements therefor
reasonably satisfactory to the Administrative Agent shall have been made).

(c) The Administrative Agent shall have received a certificate, signed by the
president, chief executive officer or chief financial officer of Crawford, dated
the Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that, both immediately before and after giving
effect to the consummation the transactions contemplated hereby to occur on the
Effective Date and the making of any Loans to be made on the Effective Date and
the application of the proceeds thereof, (i) all representations and warranties
of the Credit Parties contained in this Amendment, the Credit Agreement and the
other Credit Documents qualified as to materiality shall be true and correct and
those not so qualified shall be true and correct in all material respects, in
each case as of the Effective Date (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct as of such
date); (ii) no Default or Event of Default has occurred and is continuing;
(iii) no Material Adverse Effect has occurred since December 31, 2012, and there
exists no event, condition or state of facts that could reasonably be expected
to result in a Material Adverse Effect; and (iv) all conditions to the
effectiveness of this Amendment set forth in this Section 5.1 have been
satisfied or waived as required hereunder.

 

9



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary or officer or director with similar responsibilities
of each Credit Party executing any Credit Documents as of the Effective Date,
dated the Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Credit Party, certified as of a recent date by the Secretary of State (or
comparable Governmental Authority) of its jurisdiction of organization (if
applicable), and that the same has not been amended since the date of such
certification, or, in the case of any U.S. Subsidiary Guarantor other than
Crawford & Company International, Inc., certifying that no changes have been
made to the certificate of incorporation, certificate of formation or other
organizational document that was delivered to the Administrative Agent on the
Closing Date, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement, constitutional documents or similar governing
document of such Credit Party, as then in effect and as in effect at all times
from the date on which the resolutions referred to in clause (iii) below were
adopted to and including the date of such certificate, or, in the case of any
U.S. Subsidiary Guarantor other than Crawford & Company International, Inc.,
certifying that no changes have been made to the bylaws, operating agreement,
constitutional documents or similar governing document that was delivered to the
Administrative Agent on the Closing Date, (iii) that attached thereto is a true
and complete copy of resolutions adopted by the board of directors (or similar
governing body) of such Credit Party, authorizing the execution, delivery and
performance of this Amendment and the other Credit Documents to which it is a
party, and (iv) as to the incumbency and genuineness of the signature of each
officer or director of such Credit Party executing this Amendment or any of such
other Credit Documents, and, as applicable, attaching all such copies of the
documents described above.

(e) The Administrative Agent shall have received a certificate as of a recent
date of the good standing of each Credit Party (other than any Credit Party
organized in the United Kingdom or Australia) executing any Credit Documents as
of the Effective Date, under the laws of its jurisdiction of organization, from
the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

(f) All approvals, permits and consents of any Governmental Authorities or other
Persons required in connection with the execution and delivery of this Amendment
and the other Credit Documents executed in connection with this Amendment shall
have been obtained, without the imposition of conditions that are not acceptable
to the Administrative Agent in its reasonable discretion, and all related
filings, if any, shall have been made, and all such approvals, permits, consents
and filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have reasonably requested; all
applicable waiting periods shall have expired without any adverse action being
taken or threatened by any Governmental Authority having jurisdiction; and no
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority, in each
case to enjoin, restrain or prohibit, to obtain substantial damages in respect
of, or to impose materially adverse conditions upon, this Amendment or any of
the other Credit Documents or that could reasonably be expected to have a
Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received certified reports from an
independent search service satisfactory to it listing any judgment or tax lien
filing or UCC financing statement that names any Borrower or any of their
respective U.S. Subsidiaries as debtor in any of the jurisdictions listed
beneath its name on Annex B to the Security Agreement, as well as lien search
results with respect to the Foreign Credit Parties in their jurisdiction of
organization, and the results thereof shall demonstrate that there are no Liens
on the property of any Borrower or Subsidiary other than Permitted Liens.

(h) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other actions
necessary to perfect and ensure the priority of the Liens created under the
Credit Agreement, the Credit Agreement or the Security Documents shall have been
completed, or arrangements satisfactory to the Administrative Agent for the
completion thereof shall have been made.

(i) Crawford shall have paid (i) to the Arrangers and Wells Fargo, the fees
required under the Fee Letters to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof;
and (ii) subject to any limitations set forth in the letter agreements from the
Administrative Agent or any Arranger to Crawford executed in connection with
this Amendment, all other fees and reasonable expenses of the Arrangers and the
Administrative Agent required hereunder or under any other Credit Document
required to be paid on or prior to the Closing Date (including reasonable fees
and expenses of counsel) in connection with this Amendment, the other Credit
Documents and the transactions contemplated hereby.

(j) The Administrative Agent shall have received an executed Financial Condition
Certificate, attaching copies of the Projections, which shall be in form and
substance satisfactory to the Administrative Agent.

(k) The Administrative Agent shall have received a solvency certificate, in form
and substance reasonably satisfactory to the Administrative Agent, from a
Financial Officer of each Foreign Credit Party.

(l) The Administrative Agent shall have received from each Borrower all
documentation and other information requested by the Administrative Agent that
is required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Security Trustees, the Issuing Banks and
the Lenders to enter into this Amendment and to induce the Lenders to extend the
credit contemplated hereby and by the Credit Agreement and the Issuing Banks to
issue Letters of Credit, each Credit Party represents and warrant to the
Administrative Agent as follows:

6.1 Authorization; Enforceability. Each Credit Party has taken all necessary
action, as applicable, to execute, deliver and perform this Amendment, and has
validly executed and delivered this Amendment. This Amendment constitutes the
legal, valid and binding obligation

 

11



--------------------------------------------------------------------------------

of each Credit Party, enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).

6.2 No Violation. The execution, delivery and performance by each Credit Party
of this Amendment, and compliance by it with the terms hereof, do not and will
not (i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws, constitutional documents or operating agreement, or other
applicable formation or organizational documents, (ii) contravene any other
Requirement of Law applicable to it, (iii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any
indenture, mortgage, lease, agreement, contract or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject, or (iv) except for the Liens granted in favor of the Administrative
Agent pursuant to the Security Documents, result in or require the creation or
imposition of any Lien upon any of its properties, revenues or assets; except,
in the case of clauses (ii) and (iii) above, where such violations, conflicts,
breaches or defaults, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.3 Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
each Credit Party of this Amendment or the legality, validity or enforceability
hereof, other than (i) consents, authorizations and filings that have been made
or obtained and that are in full force and effect, which consents,
authorizations and filings are listed on Schedule 5.4 to the Credit Agreement
and (ii) consents and filings the failure to obtain or make which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Consolidated Entity has all governmental approvals, licenses,
permits and authorizations necessary to conduct its business as presently
conducted and to own or lease and operate its properties, except for those the
failure to obtain which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

6.4 Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of any Credit Party, threatened, at law, in equity
or in arbitration, before any court, other Governmental Authority, arbitrator or
other Person on the Effective Date with respect to this Amendment, any of the
other Credit Documents or any of the transactions contemplated hereby or
thereby.

6.5 Taxes. As of the Effective Date, there is no ongoing audit or examination
or, to the knowledge of such Credit Party, other investigation by any
Governmental Authority of the tax liability of any Consolidated Entity, and
there is no material unresolved claim by any Governmental Authority concerning
the tax liability of any Consolidated Entity for any period for which tax
returns have been or were required to have been filed, other than (i) claims
that are currently being contested in good faith by appropriate proceedings and
for which such Consolidated Entity has set aside on its books adequate reserves
or (ii) audits, examination and claims that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. As of the
Effective Date, no Consolidated Entity has waived or extended or has been
requested to waive or extend the statute of limitations relating to the payment
of any taxes.

 

12



--------------------------------------------------------------------------------

6.6 Deposit Accounts; Securities and Commodity Accounts. Annex G to the Security
Agreement lists, as of the Effective Date, all Deposit Accounts maintained by
any Pledgor (other than trust accounts maintained for the benefit of customers),
and lists in each case the name in which the account is held, the name of the
depository institution, the account number and a description of the type or
purpose of the account. Annex H to the Security Agreement lists, as of the
Effective Date, all Securities Accounts and Commodity Accounts maintained by any
Pledgor with any Securities Intermediary or Commodity Intermediary, and lists in
each case the name in which the account is held, the name of the Securities
Intermediary or Commodity Intermediary, the account number, and a description of
the type or purpose of the account. Capitalized terms used in this Section 6.6
without definition shall have the meanings given to them in the Security
Agreement.

6.7 No Default. No Default or Event of Default shall have occurred and be
continuing on the Effective Date, both immediately before and after giving
effect to this Amendment.

6.8 Representations Generally. Each of the representations and warranties of
such Credit Party contained in the Credit Agreement and in the other Credit
Documents qualified as to materiality is true and correct and each not so
qualified is true and correct in all material respects on and as of the date
hereof, both immediately before and after giving effect to this Amendment
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such date).

ARTICLE VII

ACKNOWLEDGEMENT AND CONFIRMATION

Each Credit Party hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against such Credit Party in accordance with
their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect (other than as expressly amended hereby), and
represents and warrants to the Administrative Agent and the Lenders that it has
no knowledge of any claims, counterclaims, offsets or defenses to or with
respect to its obligations under the Credit Documents, or if such Credit Party
has any such claims, counterclaims, offsets, or defenses to the Credit Documents
or any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
This acknowledgement and confirmation by the Credit Parties is made and
delivered to induce the Administrative Agent and the Lenders to enter into this
Amendment, and each Credit Party acknowledges that the Administrative Agent and
the Lenders would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York (including Sections 5-1401 and
5-1402 of the New York General Obligations Law, but excluding all other choice
of law and conflicts of law rules).

8.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement and the other Credit Documents, including the Security Documents and
the Guaranty, shall continue in full force and effect in accordance with the
provisions thereof on the date hereof, and each Credit Party ratifies and
reaffirms the grant of security interests and liens granted and ratifies and
reaffirms the guarantee of obligations (including in relation to the Credit
Agreement as amended hereby) by such Credit Party in favor of the Administrative
Agent for the benefit of the Lenders. As used in the Credit Agreement or any
other Credit Document, “hereinafter,” “hereto,” “hereof,” and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
or such other Credit Document after giving effect to this Amendment. Any
reference to the Credit Agreement or any of the other Credit Documents herein or
in any other Credit Documents shall refer to the Credit Agreement and Credit
Documents as amended hereby. This Amendment is limited as specified and shall
not constitute or be deemed to constitute an amendment, modification or waiver
of any provision of the Credit Agreement, the Credit Agreement or any other
Credit Document except as expressly set forth herein. This Amendment shall
constitute a Credit Document under the terms of the Credit Agreement.

8.3 Expenses. Crawford agrees on demand (i) to pay the reasonable fees and
expenses of counsel for the Administrative Agent and (ii) to reimburse the
Administrative Agent for all reasonable documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, in each case, in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

8.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

8.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

8.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

8.7 Counterparts; Integration. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so

 

14



--------------------------------------------------------------------------------

executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or in electronic format (e.g.,
“pdf” or “tif” file format) shall be effective as delivery of a manually
executed counterpart of this Amendment. This Amendment constitutes the entire
contract among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

[remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:  

Senior Vice President and Treasurer

CRAWFORD & COMPANY

INTERNATIONAL, INC.

By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:  

Vice President and Treasurer

THE GARDEN CITY GROUP, INC. By:  

/s/ Joseph R. Caporaso

Name:  

Joseph R. Caporaso

Title:  

Treasurer

CRAWFORD LEASING SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:  

Joseph R. Caporaso

Title:  

Senior Vice President and Treasurer

RISK SCIENCES GROUP, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:  

Senior Vice President and Treasurer

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BROADSPIRE SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:  

Treasurer

BROADSPIRE INSURANCE SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:  

Senior Vice President and Treasurer

SETTLEMENT SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:  

Treasurer

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CRAWFORD & COMPANY RISK SERVICES INVESTMENTS LIMITED By:  

/s/ Ian Victor Muress

Name:  

Ian Victor Muress

Title:  

CEO EMEA AP

CRAWFORD & COMPANY EMEA / A-P HOLDINGS LIMTED By:  

/s/ Ian Victor Muress

Name:  

Ian Victor Muress

Title:  

CEO EMEA AP

CRAWFORD & COMPANY ADJUSTERS LIMTED By:  

/s/ Ian Victor Muress

Name:  

Ian Victor Muress

Title:  

CEO EMEA AP

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED by CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD. in accordance with section
127(1) of the Corporations Act 2001 (Cwith) by authority of its directors: By:  

/s/ Andrew John Bart

Name:  

Andrew John Bart

Title:  

Director

By:  

/s/

Name:  

     

Title:  

Director

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CRAWFORD & COMPANY (CANADA) INC. By:  

/s/ Joseph R. Caporaso

Name:  

Joseph R. Caporaso

Title:  

Treasurer

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, UK Security
Trustee, Australian Security Trustee, an Issuing Bank and a Lender By:  

/s/ Lex Meyers

Name:  

Lex Meyers

Title:  

Senior Vice President

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and a Lender By:  

/s/ Ryan Maples

Name:  

Ryan Maples

Title:  

Vice President

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Documentation Agent and a Lender By:  

/s/ Michael Makaitis

Name:  

Michael Makaitis

Title:  

Vice President

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By:  

/s/ Dan Komitar

Name:  

Dan Komitar

Title:  

Senior Relationship Manager

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, operating through its Canadian Branch, as a Canadian Lender
By:  

/s/ Mauro Spagnolo

Name:  

Mauro Spagnolo

Title:  

Managing Director and Principal Officer

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NA, as an Issuing Bank and a Lender By:  

/s/ Heather H. Allen

Name:  

Heather H. Allen

Title:  

Vice President

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Vivian Tran

Name:  

Vivian Tran

Title:  

Officer

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Thomas Paton

Name:  

Thomas Paton

Title:  

Authorized Signatory

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Paula Mueller

Name:  

Paula Mueller

Title:  

Director

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT